Citation Nr: 1039357	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder and posttraumatic stress disorder.  

2.  Entitlement to a rating in excess of 20 percent for 
osteoarthritis of the lumbosacral spine. 

3.   Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from June 1955 to November 1963 
with additional inactive service in the Rhode Island Air National 
Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In October 2010, the Board received a copy of a death certificate 
indicating that the Veteran died in August 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  
Because of the death of the appellant, the appeal must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by any other survivor of the Veteran. 
38 C.F.R. § 20.1106 (2010).
ORDER

The appeal is dismissed. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


